Citation Nr: 1326708	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to June 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  In pertinent part, this decision found that new and material evidence had not been submitted sufficient to reopen a previously denied claim seeking service connection for residuals of a back injury.  

The Board remanded this claim in May 2011 so that the Veteran could be scheduled for a Board hearing to be conducted at his local RO.  

The Veteran provided testimony at a hearing at the RO in September 2011 which was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record.  

The Board, in January 2012, in finding that new and material evidence had been submitted to reopen the Veteran's service connection claim, remanded the claim so that additional development of the evidence could be conducted.  

As set forth in more detail below, and after reviewing the post-January 2012 evidentiary record, the Board finds that a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As noted, the Board most recently remanded this claim in January 2012.  To this, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand -- not fully and sufficiently accomplished following the January 2012 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

In January 2012, the Board, in reopening the Veteran's service connection claim, ordered the following development to occur:

1.  The AMC/RO should schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of his current residuals of a back injury.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, including a copy of this remand, the service treatment reports, and the private physician's letters.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of the residuals of a back injury, and any tests deemed necessary, to include an assessment of whether additional specialized testing may be necessary.

The examiner is asked to offer an opinion addressing the following questions:

a.  Does the Veteran currently have a back disability?  If so, please specify the diagnosis. 

b.  If the examiner finds the Veteran has a current back disability, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from September 1964 to June 1967; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the reported back injury during active service)?  (Please note: the Veteran is competent to report his injury in service and his fellow service member F.R.C. is competent to report his account of what he witnessed regarding the Veteran's back injury in service.) 

In providing his/her opinion, the VA examiner is asked to consider the finding of scoliosis in the service treatment reports as well as the October 1988 work injury and the effects, if any, either may have had on the Veteran's current disability.  The examiner is also asked to comment on the January 2008 letter and opinion furnished by Dr. T.N.B., Jr. and the March 2008 letter by Dr. B.E.M.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.


Subsequent to the Board's January 2012 remand, the Veteran was afforded a VA examination in February 2012.  Following review of the examination report, and in considering the examination instructions that were set out as part of the Board's January 2012 remand (and clearly related to the examiner), this case needs to be remanded so that an addendum opinion can be obtained.  This is because the February 2012 VA examiner did not sufficiently address/respond to the posed medical questions which were related to her in the Board's January 2012 remand.  Stegall.

While the Board asked the examiner to address the question of whether it was at least as likely as not that the Veteran's currently manifested lumbar spine degenerative disc disease had its onset during his period of active service from September 1964 to June 1967, the February 2012 VA examiner did not respond to this posed question.  The examiner also failed to consider the factual finding concerning the Veteran's October 1988 work injury in conjunction with her supplied opinion.  

Further, in finding that it would be "mere speculation" to opine that the Veteran's lumbar spine degenerative disc disease was either caused or aggravated by his active military service or his in-service finding of scoliosis, the February 2012 VA examiner did not indicate, as requested in the Board's January 2012 remand, "whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason."  

Therefore, in light of the above-cited Stegall violations, in order to afford the Veteran all due process considerations, an addendum opinion must be sought. 








Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must send the Veteran's claims file to the VA examiner who provided the February 2012 VA examination report for a further opinion in accordance with this Remand.  The addendum must provide an opinion, with supporting rationale and explanation, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine degenerative disc disease (i) had its onset during the Veteran's period of active duty from September 1964 to June 1967; OR, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the reported back injury during active service)?  (Please note:  the Veteran is competent to report his injury in service and his fellow service member F.R.C. is competent to report his account of what he witnessed regarding the Veteran's back injury in service.) 

In providing her opinion, the VA examiner is asked to consider the finding of scoliosis in the service treatment reports as well as the October 1988 work injury and the effects, if any, either may have had on the Veteran's current disability.  The examiner is also asked to comment on the January 2008 letter and opinion furnished by Dr. T.N.B., Jr. and the March 2008 letter by Dr. B.E.M.






Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  If the examiner who conducted the February 2012 VA examination is no longer available, then the AMC/RO should schedule the Veteran for a new VA examination to be conducted by an appropriate specialist to determine the current nature and etiology of his current residuals of a back injury.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, including a copy of this remand, the service treatment reports, and the private physician's letters.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of the residuals of a back injury, and any tests deemed necessary, to include an assessment of whether additional specialized testing may be necessary.


The examiner is asked to offer an opinion addressing the following questions:

a.  Does the Veteran currently have a back disability?  If so, please specify the diagnosis. 

b.  If the examiner finds the Veteran has a current back disability, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from September 1964 to June 1967; OR, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the reported back injury during active service)?  (Please note:  the Veteran is competent to report his injury in service and his fellow service member F.R.C. is competent to report his account of what he witnessed regarding the Veteran's back injury in service.) 

In providing his/her opinion, the VA examiner is asked to consider the finding of scoliosis in the service treatment reports as well as the October 1988 work injury and the effects, if any, either may have had on the Veteran's current disability.  The examiner is also asked to comment on the January 2008 letter and opinion furnished by Dr. T.N.B., Jr. and the March 2008 letter by Dr. B.E.M.







Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the ordered development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the responding medical professional responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

4.  The AMC/RO must then re-adjudicate the Veteran's claim for service connection for residuals of a back injury.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


